DETAILED ACTION
Applicant’s request for entry into AFCP 2.0 is acknowledged. All of the rejections in the most recent final Office action are overcome and a Notice of Allowance is issued herewith. See attached interview summary for further details.
This Office Action details reasons for allowance. Independent claim(s) 1, 20 and 33 have been amended.  Claim(s) 1, 8 and 12-35 are in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Withdrawn Rejections
Applicant’s amendment, filed 26 March 2021, with respect to the rejection of claims 1, 8 and 12-35 under 35 U.S.C. § 112, first paragraph, for written description (new matter rejection), has been fully considered and is persuasive because the claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. Independent claims 1, 20 and 33 have been amended to recite “from 100 kDa to 300 kDa”. The rejection is hereby withdrawn.

Applicant’s amendment, filed 26 March 2021, with respect to the rejection of claims 1, 8 and 12-35 under 35 U.S.C. § 112, second paragraph, for indefiniteness, has been fully considered and is persuasive because the claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. Independent claims 1, 20 and 33 have been amended to delete the recitation “greater than about”. The rejection is hereby withdrawn.


Independent claims 1, 20 and 33 have been amended to recite “wherein the hydrogel composition comprises fluid comprising uncrosslinked hyaluronic acid with a mean molecular weight from 100 kDa to 300 kDa”.
While Lebreton et al. teach a soft tissue filler composition comprising crosslinked HA in combination with uncrosslinked HA, the reference is silent with respect to the newly recited limitation requiring an uncrosslinked HA component having a molecular weight ranging from 100 kDa to 300 kDa. Lebreton et al. teach modulating the molecular weight of the initial free hyaluronic acid prior to crosslinking said hyaluronic acid. While Lebreton et al. teach a certain portion of the dermal filler composition will not be crosslinked, the reference does not expressly disclose the molecular weight of this uncrosslinked hyaluronic acid after crosslinking. Furthermore, Lebreton et al. do not expressly teach, suggest or provide motivation to combine crosslinked HA with uncrosslinked HA having a mean molecular weight ranging from 100 kDa to 300 kDa.
In the Declaration submitted 11 December 2017, Dr. Yu has demonstrated the mean molecular weight of hyaluronic acid changes/decreases upon crosslinking. Dr. Yu has also demonstrated the mean molecular weight of the resulting hyaluronic acid that does not crosslink cannot be predicted, and depends entirely on the reaction conditions employed in the crosslinking step. The Declaration shows the mean molecular weight of hyaluronic acid subjected to BDDE-crosslinking reaction conditions is less than 
The limitation “wherein the hydrogel composition comprises fluid comprising uncrosslinked hyaluronic acid with a mean molecular weight from 100 kDa to 300 kDa” is non-obvious in view of the prior art. There is no teaching, suggestion or motivation in the prior art that would lead one of ordinary skill to crosslink HA with lysine and formulate it as a soft tissue filler in combination with uncrosslinked HA having a mean molecular weight from 100 kDa to 300 kDa. 
The rejection is hereby withdrawn.

Applicant’s amendment, filed 26 March 2021, with respect to the following double patenting rejections, has been fully considered and is persuasive because the claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification:
The rejection of claims 1, 8 and 12-35 on the ground of non-statutory double patenting as being unpatentable over claims 1-8 of US Patent No. 10,154,951 in view of Lebreton and Stroumpoulis; 
The rejection of claims 1, 8 and 12-35 on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of US Patent No. 10,300,169 in view of Lebreton and Stroumpoulis
The rejection of claims 1, 8 and 12-35 on the ground of non-statutory double patenting as being unpatentable over claims 1-17 of copending Application 15/914,274 in view of Lebreton and Stroumpoulis
The rejection of claims 1, 8 and 12-35 on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of copending Application 16/024,559 in view of Lebreton and Stroumpoulis
from 100 kDa to 300 kDa”.
None of the claims of the above US Patents or copending Applications teach or suggest the aforementioned limitation. In other words, they do not teach or suggest combining a lysine-crosslinked HA with an uncrosslinked HA component having the mean molecular weight range claimed.
Furthermore, crosslinking hyaluronic acid and obtaining a final composition having the claimed mean molecular weight range is non-obvious and cannot be predicted as evidenced by the Declaration. 
The above rejections are hereby withdrawn.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623